[a20180816directorcomp992001.jpg]
SPIRIT REALTY CAPITAL, INC. DIRECTOR COMPENSATION PROGRAM Effective August 16,
2018 This Spirit Realty Capital, Inc. (the “Company”) Director Compensation
Program (this “Program”) for non-employee directors of the Company
(“Directors”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed in the Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012
Incentive Award Plan (the “Plan”). Cash Compensation Annual retainers will be
paid in the following amounts to Directors: Director: $70,000 Chair of Audit
Committee: $25,000 Chair of Compensation Committee: $20,000 Chair of Nominating
and Corporate Governance Committee: $15,000 Lead Independent Director: $30,000
Audit Committee Member: $10,000 Compensation Committee Member: $10,000
Nominating and Corporate Governance Committee Member: $6,250 Annual retainers
will be paid in four equal cash payments, with one payment quarterly at the end
of each calendar quarter, with the final calendar quarter payment made prior to
the end of the fiscal year. Annually, after the occurrence of eight (8) meetings
of the Board, each non-employee director will be paid $1,500 for each Board
meeting attended in person or by telephone. Each Director may elect to receive
all or a portion of the aggregate payments to which they are entitled under the
program in Common Stock of the Company. Such election shall be made at our prior
to the first day of the quarter to which the payments relate, and the number of
whole shares to which each Director shall be entitled shall be measured by
dividing the aggregate payments owed by the average of the closing prices of the
last ten trading days before the end of the quarter to which the payment
relates. Equity Compensation Initial Restricted Stock Each Director who is
initially elected or appointed to serve on Grant: the Board shall be granted
Restricted Stock with a value of $110,000 on the date of such initial election
or appointment (the “Initial Restricted Stock Grant”). The Initial Restricted
Stock Grant shall vest in full on the first



--------------------------------------------------------------------------------



 
[a20180816directorcomp992002.jpg]
anniversary of the initial election or appointment of the Director, subject to
continued service through the vesting date. Annual Common Stock Each Director
who is serving on the Board as of the date of each Grant: annual meeting of the
Company’s stockholders shall be granted Restricted Stock with a value of
$110,000 on such date (the “Annual Restricted Stock Grant”). In addition, the
Director who is serving as Chairman of the Board as of the date of each annual
meeting of the Company’s stockholders shall be granted an additional Restricted
Stock award with a value of $100,000, for a total Restricted Stock award with a
value of $210,000. The Annual Restricted Stock Grant shall vest in full on the
anniversary of the grant date subject to continued service. Miscellaneous All
applicable terms of the Plan apply to this Program as if fully set forth herein,
and all grants of Restricted Stock and Common Stock hereby are subject in all
respects to the terms of such Plan (as applicable). The grant of any Restricted
Stock under this Program shall be made solely by and subject to the terms set
forth in a written agreement in a form to be approved by the Board and duly
executed by an executive officer of the Company. Effectiveness, Amendment,
Modification and Termination This Program may be amended, modified or terminated
by the Board in the future at its sole discretion. No Director shall have any
rights hereunder, except with respect to any Restricted Stock or Common Stock
granted pursuant to the Program.



--------------------------------------------------------------------------------



 
[a20180816directorcomp992003.jpg]
Non-Employee Director Stock Ownership Guidelines Purpose: The purpose of the
Stock Ownership Guidelines for non-employee directors is to align the interests
of non-employee directors with the long-term interests of stockholders and
further promote the commitment of Spirit Realty Capital, Inc. (“Spirit”) to
sound corporate governance. Ownership Requirement: Each non-employee director is
expected to hold an investment position in Spirit common stock equal in value to
five times the annual retainer paid to directors. Measurement: Compliance with
these ownership guidelines will be measured on the first trading day of each
calendar year, using the annual director retainer then in effect, and the
closing price of Spirit common stock on that day. Transition Period: There will
be a transition period of five years for non-employee directors to achieve the
ownership requirement. If at any time the annual retainer increases, the
non-employee director will have five years from the time of such increase to
acquire any additional shares needed to meet these guidelines. Non-employee
directors will be expected to make steady progress toward meeting the guidelines
throughout the five-year transition period. Holdings Considered: The following
holdings will be considered when measuring stock ownership: • Shares owned
individually, shares owned jointly with a spouse, or shares owned separately by
a spouse and/or children that share the director's household; and • Restricted
Stock Awards that have not yet vested.



--------------------------------------------------------------------------------



 